DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 29, 2021 was filed after the mailing date of the application on August 28, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Terminal Disclaimer
The terminal disclaimer filed on June 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent Nos. 10,467,795 and 10,762,685 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see p. 8, filed June 16, 2021, with respect to Claims 2-5, 7-12, 14-19, and 21 have been fully considered and are persuasive.  The objections to the specification and to Claims 5, 12, and 19, and the double patenting rejections of Claims 2-5, 7-12, 14-19, and 21 have been withdrawn. 
Applicant's arguments filed June 16, 2021, with respect to Claims 6, 13, and 20 have been fully considered but they are not persuasive.  Applicant stated that Claims 6, 13 and 20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 7, .
In reply, the Examiner points out that Claims 6, 13, and 20 are rejected on the ground of statutory double patenting as being unpatentable over Claims 1, 7, and 13 of U.S. Patent No. 10,762,685, not non-statutory double patenting.  The filing of a terminal disclaimer cannot overcome a statutory double patenting rejection.  A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope.  Since Applicant has not canceled or amended Claims 6, 13, and 20 or independent Claims 2, 9, and 16, the statutory double patenting rejections of Claims 6, 13, and 20 are maintained.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 6, 13, and 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 7, and 13 respectively of prior U.S. Patent No. 10,762,685. This is a statutory double patenting rejection.
Allowable Subject Matter
Claims 2-5, 7-12, 14-19, and 21 are allowed.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONI HSU whose telephone number is (571)272-7785.  The examiner can normally be reached on M-F 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






JH
/JONI HSU/Primary Examiner, Art Unit 2611